Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered.
Claims 1 and 16 have been amended. Claims 1-7, 9-13, 15-25, and 27 are currently pending and have been examined.
Examiner notes that repeated attempts to contact Applicant’s representative, Meghan DeMore, were made via telephone over the course of several weeks to obtain authorization for an Examiner’s Amendment addressing the remaining grounds of rejection below. However, Examiner was unable to reach Applicant’s representative. 

Response to Arguments
A.	Applicant’s arguments with respect to the rejection of claims 1-7, 9-13, 15-25, and 27 under 35 USC 103 have been fully considered and are persuasive in part and unpersuasive in part as explained below.
Applicant argues starting on page 7 of the response that the applied Zaima, Cagle, Seved Momen, and Herzog references do not teach the newly added limitations reciting “wherein detecting whether a predetermined amount of hand sanitizing solution is used comprises: 
While Examiner respectfully disagrees that Zaima does not teach determining, by a sensor in communication with the calculation module and disposed within the housing, an amount of solution within the container and detecting a number of dispenser activations (see paragraphs 53-55, 95, and 96 describing the system monitoring the number of times the dispenser is activated as well as using a weight sensor to monitor the quantity of solution remaining), Examiner agrees that the applied references do not teach or suggest detecting whether a predetermined amount of hand sanitizing solution is used comprises comparing the number of dispenser activations with the measured amount of hand sanitizing solution in the container.
The corresponding rejection of claims 1-7, 9-13, and 15 under 35 USC 103 is withdrawn accordingly.

However, claim 16 does not recite “comparing the number of dispenser activations with the measured amount of hand sanitizing solution in the container” as argued by Applicant. Rather, claim 16 only recites “comparing the number of dispenser activations with the amount of hand sanitizing solution in the container,” i.e. claim 16 does not require that the amount of hand sanitizing solution in the container compared to the number of dispenser activations be the amount determined by the sensor disposed within the housing.
the amount of hand sanitizing solution in the container, where the amount is the estimated amount of sanitizing solution in a new container. Examiner recommends amending claim 16 to specify that the number of dispenser activations is compared with the measured amount of hand sanitizing solution in the container as also recited in claim 1.
The rejection of claims 16-25 and 27 under 35 USC 103 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-13, 15-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 16 recite the limitation "the measured amount of hand sanitizing solution in the container" in lines 26-27 and lines 27-28 respectively.  There is insufficient antecedent basis for this limitation in the claim because while the claims previously recite determining an 
Claims 2-7, 9-13, 15, 17-25, and 27 inherit the deficiencies of claims 1 and 16 through dependency and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 16, 18-21, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zaima et al (US Patent Application Publication 2012/0218106) in view of Cagle (US Patent Application Publication 2010/0094581), Seyed Momen et al (US Patent Application Publication 2010/0117836), and Herzog et al (US Patent Application Publication 2016/0093194).

With respect to claim 16, Zaima discloses the claimed method comprising:
providing a plurality of hand hygiene dispensers (Figures 1-6, [7], [9], and [42] describe mobile dispensers; [121], [130], and Figures 19 and 22 show a plurality of dispensers in use), providing each hand hygiene dispenser with a housing configured to receive a container adapted to store hand sanitizer ([42], [44], and [48] describe the dispensers comprising a main housing and a container which stores sanitizer fluid), providing the housing with an input for detecting hand sanitizing events when hand sanitizer is dispensed from the container ([8], [83], and [119] describe a dispensing sensor that records dispensing events), placing the input within the housing (Figures 6 and 17A, [83], and [119] show and describe the input located within the main housing of the dispenser), providing a memory for storing hand sanitizing events ([64], [83],  and [121] describe a memory storing dispensing events), providing a motion sensor in the housing for recording motion information in the memory ([64] and [97] describe the dispensers having GPS location sensors that track the location of the dispenser, i.e. recording motion information), and configuring each hand hygiene dispenser to communicate to a network via a low energy ([64] and [135] describe communicating with the network via Zigbee);

providing a plurality of computing devices, configuring each computing device to receive data from the plurality of hand hygiene dispensers regarding when one or more hand sanitizing events have occurred via the low energy transmission protocol ([123], [127],  and [128] describe a computer 303 having a display that receives data on dispensing events from the dispensing devices, as well as additional computers 306 that also receive dispensing data); and

configuring a calculation module to determine a dispensing rate of one or more of the plurality of hand hygiene dispensers for one or more predetermined time periods ([127] describes the system determining frequency of dispensing events and rate of hand hygiene compliance);

configuring the calculation module to detect whether a predetermined amount of hand sanitizing solution is used ([127] and [132] describe determining hand hygiene compliance and the frequency and adequacy of usage of the dispensers; [53]-[55], [67], [95], and [110] describe dispensing only a pre-determined amount of sanitizing solution every time a dispenser is used, and detecting whether a specific volume has been dispensed);

wherein configuring the calculation module to detect whether a predetermined amount of hand sanitizing solution is used comprises:
determining, by a sensor in communication with the calculation module and disposed within the housing, an amount of solution within the container ([96] describes using a weight sensor to determine a quantity of remaining fluid in the container);

detecting a number of dispenser activations ([8], [83], and [119] describe a dispensing sensor that records dispensing events; [53]-[55] and [95] describe tracking the number of dispenser activations); and

comparing the number of dispenser activations with the amount of hand sanitizing solution in the container ([53]-[55] and [95] describe tracking the number of dispenser activations and comparing the number against an estimated quantity of fluid in a new container, i.e. the amount of hand sanitizing solution in the container);

but does not expressly disclose:
the sensor for recording motion information being an accelerometer; 
calculating an average dispensing rate based on a predetermined number of dispensing rates;
configuring the calculation module to determine, for each hand hygiene dispenser and based on the motion information from the accelerometer of the hand hygiene dispenser, at least one of: a length of an evaluation period for one or more calculations, whether the hand hygiene dispenser is no longer in use, a number of steps taken by a user while carrying the hand hygiene dispenser, or whether a user is stationary for a predetermined amount of time in order to send a reminder signal to the user to dispense hand sanitizer. 

([49], [56], and [57] describe calculating dispensing AHEs, i.e. dispensing rates, for user shifts; Figure 13 shows a report displaying the average of the dispensing rates for 32 shifts, i.e. a predetermined number of dispensing rates).
Therefore it would have been obvious to one of ordinary skill in the art of hand hygiene monitoring before the effective filing date of the claimed invention to include calculating an average dispensing rate based on a predetermined number of dispensing rates as taught by Cagle in the system of Zaima since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. Given the dispensing rates taught by Zaima, calculating an average dispensing rate based on a predetermined number of dispensing rates would perform that same function in Zaima as in Cagle, making the results predictable to one of ordinary skill in the art (MPEP 2143).

Seyed Momen further teaches that it was old and well known in the art of dispenser monitoring before the effective filing date of the claimed invention to use an accelerometer to record motion information in a hand hygiene dispenser is being carried by a user ([121], [168], [265], and [306]), and to determine, for the dispenser and based on the motion information from the accelerometer, a motion pattern of the user ([109], [254], [256]-[258], [286], [309], and [324] describe determining particular motion patterns associated with different activities).
(Seyed Momen [109], [121], [254], [256], [309], and [324]).

While Seyed Momen teaches the use of an accelerometer in a hand hygiene dispenser to track motion patterns of a user as part of a hand hygiene monitoring system, it does not expressly teach those motion patterns including tracking a length of an evaluation period for one or more calculations, whether the hand hygiene dispenser is no longer in use, a number of steps taken by a user while carrying the hand hygiene dispenser, or whether a user is stationary for a predetermined amount of time in order to send a reminder signal to the user to dispense hand sanitizer.
However, Herzog teaches that it was old and well known in the art of hygiene monitoring before the effective filing date of the claimed invention to use an accelerometer being carried by a user within a hand hygiene monitoring system to track a number of steps taken by a user while carrying a hand hygiene monitoring device ([26], [45], [106], and [107] describe using an accelerometer integrated into a hand hygiene monitoring device worn by a user to track the number of steps taken by the user) and a length of an evaluation period for one or more calculations ([53], [93], [94], and [118] describe using the number of staff working hours as part of the evaluation period as part of statistical evaluations, and tracking those working hours using the acceleration sensor).
(Herzog [26], [35], and [49] describe improving hygiene alerts by integrating step data), and to determine relevant periods for evaluating a user’s hygiene behavior (Herzog [53], [93], [94], and [118] describe the utility of tracking hygiene actions specifically over a staff’s working hours).
It would have been further obvious to one of ordinary skill in the art of hygiene monitoring before the effective filing date of the claimed invention to modify the combination of Zaima and Seyed Momen to use an accelerometer to track motion patterns of a user including tracking a length of an evaluation period for one or more calculations and a number of steps taken by a user while carrying a hand hygiene monitoring device as taught by Herzog since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination of Zaima and Seyed Momen already teaches monitoring various motion patterns of a user being tracked as part of a hand hygiene monitoring system using an accelerometer integrated into a hand hygiene dispenser (i.e. a hand hygiene monitoring device), and including a length of an evaluation period for one or more calculations and a number of steps taken by the user while carrying the hand hygiene monitoring device as part of those patterns would perform that same function in the 


With respect to claim 18, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. Zaima further discloses:
configuring the calculation module to identify each of the plurality of the hand hygiene dispensers with an individual user (Figure 19 and [130] describe individual dispensers associated with particular users). 

With respect to claim 19, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. Zaima further discloses:
placing the calculation module at one or more of the plurality of hand hygiene dispensers, the plurality of computing devices ([123] and [127] describe determining dispensing rates at the monitoring system computer), or a remote location.

With respect to claim 20, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. Zaima further discloses: 
configuring the container to be squeezed to dispense sanitizer and to actuate the input within the housing ([49], [83], and [116] describe a user squeezing the top and bottom of the dispenser to dispense the sanitizer). 

claim 21, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 20. Zaima further discloses:
providing the container with a wall, the wall being placed adjacent to the input such that the wall contacts the input and actuates the input when a user dispenses the hand sanitizer stored within the container (Figures 6 and 17A, [83], and [119] describe the dispenser housing having a sensor 89 beneath the reservoir cartridge, which may be a pressure sensor, that actuates when the user presses the cartridge down).

With respect to claim 25, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. Zaima does not further disclose configuring the calculation module to determine motion patterns for a plurality of types of users based on the motion information. 
However, Seyed Momen teaches that it was old and well known in the art of dispenser monitoring before the effective filing date of the claimed invention to determine motion patterns for a plurality of types of users based on motion information ([109], [254], [256]-[258], [286], [309], and [324] describe determining particular motion patterns associated with different categories of users).
Therefore it would have been obvious to one of ordinary skill in the art of dispenser monitoring before the effective filing date of the claimed invention to modify the combination of Zaima, Cagle, Seyed Momen, and Herzog to determine motion patterns for a plurality of types of users based on motion information as taught by Seyed Momen to determine appropriate hygiene requirements based on the user’s activities (Seyed Momen [109], [121], [254], [256], [309], and [324]).

claim 27, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. While Zaima discloses providing a user’s shift use rate data (Figure 19 and [130] show grouping rates by particular shift), it does not expressly disclose providing an electronic certification based on a minimum number of shifts by a user and a ratio of shift use rates at or above a predetermined goal rate.
However, Cagle teaches that it was old and well known in the art of hand hygiene monitoring before the effective filing date of the claimed invention to provide an electronic certification based on a minimum number of shifts by a user and a ratio of shift use rates at or above a predetermined goal rate (Figure 13 shows a performance report, where an electronic report is construed as an electronic certification, provided based on a minimum number of shifts by a user, i.e. the user must have completed at least one shift, and an Adherence Goal Ratio (AGR), i.e. a ratio of shift use rates at or above a predetermined goal rate. [49] and [63] describe the AGR as the user’s Average Hourly Episodes, which may be calculated for a shift, divided by the AHE Goal. The AGR therefore expresses the ratio of shift dispenser use meeting a goal use rate).
Therefore it would have been obvious to one of ordinary skill in the art of hand hygiene monitoring before the effective filing date of the claimed invention to modify the combination of Zaima, Cagle, Seyed Momen, and Herzog to provide an electronic certification based on a minimum number of shifts by a user and a ratio of shift use rates at or above a predetermined goal rate as taught by Cagle to provide the user with a notification of whether their performance over past shifts is meeting a predetermined goal (Cagle [63] and [65] describe the AGR as indicating whether the user’s average dispensing episode rate is above or below the goal rate).
.

Claims 17 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zaima et al (US Patent Application Publication 2012/0218106) in view of Cagle (US Patent Application Publication 2010/0094581), Seyed Momen et al (US Patent Application Publication 2010/0117836), and Herzog et al (US Patent Application Publication 2016/0093194) as applied to claim 16 above, and further in view of Glenn et al (US Patent Application Publication 2008/0103636).

With regard to claim 17, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. Zaima does not expressly disclose configuring the calculation module to send a notification to an individual user regarding the individual user's hand hygiene performance. 
However, Glenn teaches that it was old and well known in the art of hygiene compliance before the effective filing date of the claimed invention to send a notification to an individual  ([64], [72], and [73] describe sending information and notifications about a particular user’s hand hygiene performance to a hand hygiene dispenser and displaying them to the particular user).
Therefore it would have been obvious to one of ordinary skill in the art of hygiene compliance before the effective filing date of the claimed invention to modify the combination of Zaima, Cagle, Seyed Momen, and Herzog to send a notification to an individual user regarding the individual user's hand hygiene performance as taught by Glenn to provide users with feedback on their hygiene performance (Glenn [73] describes displaying a user’s hygiene compliance statistics to the user as well as notifications that they have won a price for high compliance).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zaima, Cagle, Seyed Momen, and Herzog to send a notification to an individual user regarding the individual user's hand hygiene performance as taught by Glenn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case, sending information to the individual about the individual’s hand hygiene performance would perform that function in the combination of Zaima, Cagle, Seyed Momen, and Herzog in the same manner taught by Glenn, making the results predictable to one of ordinary skill in the art (MPEP 2143).


With respect to claim 22
providing each of the hand hygiene dispensers with a display ([65] and Figure 1 describe the portable dispensers having a screen useable to display information about the user of the dispenser);

but does not expressly disclose:
the display displaying hand hygiene data. 

However, Glenn teaches that it was old and well known in the art of hygiene compliance before the effective filing date of the claimed invention to display hand hygiene data on the display of a hand hygiene dispenser ([64], [72], and [73] describe sending information and notifications about a particular user’s hand hygiene performance to a hand hygiene dispenser and displaying them to the particular user).
Therefore it would have been obvious to one of ordinary skill in the art of hygiene compliance before the effective filing date of the claimed invention to modify the combination of Zaima, Cagle, Seyed Momen, and Herzog to display hand hygiene data on the display of a hand hygiene dispenser as taught by Glenn to provide users with feedback on their hygiene performance (Glenn [73] describes displaying a user’s hygiene compliance statistics to the user as well as notifications that they have won a price for high compliance).
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Zaima, Cagle, Seyed Momen, and Herzog to display hand hygiene data on the display of a hand hygiene dispenser as taught by Glenn since the claimed invention is only a combination of these old and well known elements which would have performed the same function in combination as each did separately. In the present case the combination simply adds hand hygiene data to the information displayed on the 
While Examiner has applied the above cited art in the interest of expediting prosecution, Examiner notes that the recitation of “for displaying hand hygiene data” only constitutes non-functional descriptive material. The limitation does not have a functional relationship with the claimed system because the claim only recites displaying the hand hygiene data as an intended use or purpose of the display, and does not positively recite the system performing the function of displaying hand hygiene data on the display. Therefore, because the limitation does not functionally affect or change the structure of or functions performed by the system it does not serve to further limit the claimed system in view of the prior art.


Claim 23 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zaima et al (US Patent Application Publication 2012/0218106) in view of Cagle (US Patent Application Publication 2010/0094581), Seyed Momen et al (US Patent Application Publication 2010/0117836), and Herzog et al (US Patent Application Publication 2016/0093194) as applied to claim 16 above, and further in view of Hermann et al (US Patent Application Publication 2016/0140831).

With respect to claim 23, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. While Zaima discloses each hand hygiene dispenser communicating to a network via a low energy transmission protocol ([64] and [135] describe communicating with the network via Zigbee), it does not further disclose configuring the low energy transmission protocol as low energy Bluetooth. 
([30], [41], [45], [46], [56], and [57] describe a hand hygiene dispenser communicating using a low energy Bluetooth transceiver).
Therefore it would have been obvious to one of ordinary skill in the art of hand hygiene monitoring before the effective filing date of the claimed invention to substitute the low energy Bluetooth transmission protocol as taught by Hermann for the Zigbee protocol, i.e. low energy transmission protocol, as disclosed in the combination of Zaima, Cagle, Seyed Momen, and Herzog since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, low energy Bluetooth and Zigbee are both low energy protocols and low energy Bluetooth would perform the same function in substitution of Zigbee. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Zaima et al (US Patent Application Publication 2012/0218106) in view of Cagle (US Patent Application Publication 2010/0094581), Seyed Momen et al (US Patent Application Publication 2010/0117836), and Herzog et al (US Patent Application Publication 2016/0093194) as applied to claim 16 above, and further in view of Ogrin et al (US Patent Application Publication 2007/0229288).

claim 24, Zaima/Cagle/Seyed Momen/Herzog teach the method of claim 16. Zaima further discloses:
configuring each of the hand hygiene dispensers to send the hand sanitizing events stored on the memory to one of the computing devices ([64] and [122]-[124] describe the dispensers transmitting dispensing data to the computer directly or via distributed base stations);

but does not expressly disclose:
sending the hand sanitizing events when the hand hygiene dispensers are within a predetermined range of the one of the computing devices.

However, Ogrin teaches that it was old and well known in the art of hand hygiene monitoring before the effective filing date of the claimed invention to send recorded hand sanitizing event data to a computing device when a recording hand hygiene dispenser is within a predetermined range of the computing device ([10], [17], and [19] describe wirelessly transmitting stored hand hygiene dispenser usage data to a computer when the dispenser is brought into a predefined area, i.e. when the dispenser is within a predefined range of the computer).
Therefore it would have been obvious to one of ordinary skill in the art of hand hygiene monitoring before the effective filing date of the claimed invention to modify the combination of Zaima, Cagle, Seyed Momen, and Herzog to send the hand sanitizing events when the hand hygiene dispensers are within a predetermined range of the one of the computing devices as taught by Ogrin to allow submission of data from users merely by entering a frequented area (Ogrin [19] describes placing the collecting computer in a frequented area of a facility and collecting the data based simply on proximity).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780.  The examiner can normally be reached on 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Gregory Lultschik/Examiner, Art Unit 3626